366 Pa. 525 (1951)
Homan
v.
Losch (et al., Appellant).
Supreme Court of Pennsylvania.
Argued January 8, 1951.
March 19, 1951.
Before DREW, C.J., STERN, STEARNE, JONES, BELL, LADNER and CHIDSEY, JJ.
*526 Robert I. Cottom, with him Harry R. Matten and Matten & Matten, for appellant.
Charles H. Weidner, with him Stevens & Lee, for appellees.
OPINION PER CURIAM, March 19, 1951:
The sole question here is whether a verdict of $7,500 for the wife-plaintiff and $2,398.51 for the husband-plaintiff, is so excessive as to warrant our interference. The injuries were sustained on or about November 10, 1947, by the wife-plaintiff in an accident by which the automobile in which she was riding with her husband was struck by one of the motor cars of the two defendants, a collision between which caused the defendant, Smith's, automobile to be pushed against that of the plaintiffs. A verdict was returned against both defendants. The injuries suffered by the wife resulted in the permanent impairment or restricted use of the right arm and hand. She still suffered pain at the time of the trial, which was over two years after the date of the accident. The learned trial judge reviewed the evidence as to the nature, character and extent of the injuries and was satisfied with the verdict. He was not shocked by the amount of the verdict rendered either for the wife-plaintiff or the husband-plaintiff and we must say that neither are we.
Judgment affirmed.